LEWIS
BRISBOIS
BISGAARD
& SMITH UP

ATTORNEYS AT LAW

Co fe TD WO nH ee WD NS

RB N N NHN N N KN VN VY F-F& F*§ * EF Fe FEU SelUmDSEDUDE
oo 2T A A & OB Ne = FS BO Bort DH FF WS NY KF S&S

 

 

Case 3:18-cv-00562-MMD-CLB Document55 Filed 11/26/19 Page 1 of 6

ROBERT W. FREEMAN

Nevada Bar No. 3062
Robert.Freeman@lewisbrisbois.com
PRISCILLA L. O’BRIANT

Nevada Bar No. 010171

Priscilla.O’ Briant@lewisbrisbois.com

LEWIS BRISBOIS BISGAARD & SMITH LLP
6385 S. Rainbow Boulevard, Suite 600

Las Vegas, Nevada 89118

702.893.3383

FAX: 702.893.3789

Attorneys for Defendant Garrison Property and
Casualty Insurance Company

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

WAYNE C. GOODRICH, individually, CASE NO. 3:18-cv-562-MMD-CBC

Plaintiff,
STIPULATION AND ORDER TO STAY
vs. DISCOVERY DEADLINES PENDING
DEFENDANT’S OBJECTION TO
GARRISON PROPERTY AND CASUALTY MAGISTRATE JUDGE’S RULING
INSURANCE COMPANY dba USAA, a (Third Request)

foreign entity; DOES I-X; and ROE
CORPORATIONS XI-XX, inclusive,

Defendants.

 

 

Plaintiff Wayne C. Goodrich and Defendant Garrison Property and Casualty Insurance
Company, by and through their undersigned counsel of record, do hereby stipulate to stay
discovery as explained below.

A. Statement specifying the discovery completed.

1, On December 17, 2018, the parties submitted a joint proposed discovery plan and
scheduling order, and the Court adopted the discovery plan on December 19, 2018.

2. On December 28, 2019, Plaintiff served his Rule 26 initial disclosure of witness,
documents, and damages.

3. On January 3, 2019, Defendant served its initial disclosure of witnesses,

documents, and damages.

4839-6757-2398.1

 
LEWIS
BRISBOIS

BISGAARD
& SMITH UP

ATTORNEYS AT LAW

Co fe NT DA na &F & NH =

ey RR NY NO NY NR NY NV VN §-* FS F-F§ FEF Fe FOO ESOOlUDSSUlULSUlUlUMS
oa ITA a & |] NY —-§— Oo 6 BAN HD aA FF WD NY FF S&S

 

 

Case 3:18-cv-00562-MMD-CLB Document 55 Filed 11/26/19 Page 2 of 6

4, On January 4, 2019, Plaintiff served Defendant with interrogatories, requests for
production, and requests for admission.
5. On February 27, 2019, Defendant served Plaintiff with responses to Plaintiffs

written discovery.

6. On March 5, 2019, Defendant served Plaintiff with interrogatories and requests for
production,
7. On March 7, 2019, Defendant served notices of subpoenas duces tecum on five

entities identified in Plaintiff's initial disclosure of witnesses and documents.

8. On March 7, 2019, Defendant served Plaintiff with supplemental responses to
Plaintiff's interrogatories.

9. On March 14, 2019, Plaintiff served a first supplement to his Rule 26 disclosures.

10. On March 25, 2019, Defendant’s expert performed in inspection of the premises.

11. On April 3, 2019, Plaintiff served a second supplement to his Rule 26 disclosures.

12. On April 3, 2019, Plaintiff served a notice of subpoena duces tecum to Crawford
and Company.

13. On April 24, 2019, Plaintiff served Defendant with responses to Defendant’s
written discovery.

14. On April 26, 2019, Plaintiff served a fourth supplement to his Rule 26 disclosures.

15. On April 30, 2019, Defendant served a first supplement to its Rule 26 disclosures.

16. On May 1, 2019, Defendant served notice of subpoenas duces tecum on two
entities.

17. On May 9, 2019, Plaintiff served notices of deposition for two Garrison employees
and a 30(b)(6) representative of Garrison.

18. On June 28, 2019, the parties filed the Joint Interim Status Report.

19. On July 1, 2019, Defendant served its Initial Expert Disclosure.

20. On July 1, 2019, Plaintiff served his Initial Expert Disclosure.

21. On July 12, 2019, Defendant served Plaintiff with a second set of interrogatories

and requests for production.

4839-6757-2398. 1 2

 
LEWIS
BRISBOIS
BISGAARD
& SMI LLP

ATTORNEYS AT LAW

Co C6 JNTN BD an FF HH NH =

ren NY NY NY NY KY NY VY NKR F&F FF  *§ OEP OEP OES ESOULULSSLlUlE
eo TD AO nA ek DH NY =~ CO 6 OW nAN BD a FF WO Nv S& &

 

 

Case 3:18-cv-00562-MMD-CLB Document 55 Filed 11/26/19 Page 3 of 6

22. On July 30, 2019, Defendant served its Rebuttal Expert Disclosure.

23. On July 31, 2019, Plaintiff served 1 Amended Notice for two Garrison employees
and a 30(b)(6) representative of Garrison.

24. On July 31, 2019, Plaintiff served his First Supplemental Designation of Expert
Witness.

25. On August 12, 2019, Plaintiff served a fifth supplement to his Rule 26 disclosures.

26. On August 12, 2019, Plaintiff served Defendant with responses to Defendant’s
second set of written discovery.

27. On August 14, 2019, Defendant served Notice for the Deposition of Plaintiff.

27. On August 16, 2019, Defendant filed a Motion for Protective Order to limit the
scope of the 30(b)(6) deposition.

28. On August 29, 2019, Plaintiff filed a response to Defendant’s Motion for Protective
Order.

29. On September 5, 2019, Defendant filed a reply in support of its Motion for
Protective Order.

30. On October 24, 2019, Magistrate Judge Baldwin held a hearing on Defendant’s
Motion for Protective Order.

31. On October 29, 2019, the court entered an order denying in part and granting in
part Defendant’s Motion for Protective Order.

32. On November 12, 2019, Defendant filed an objection to Magistrate Judge
Baldwin’s order regarding Defendant’s Motion for Protective Order.

B. A specific description of the discovery that remains to be completed.

1. Plaintiff's depositions of Defendant’s Fed. R. Civ. P. 30(b)(6) corporate

representative, and Defendant’s two claims handlers who adjusted Plaintiff's claim.

2. Plaintiffs deposition of Defendant’s pre-litigation property inspector.
3. Defendant’s deposition of Plaintiff.
4, The parties may depose expert witnesses.

4839-6757-2398.1 3

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

Co fe TD BDH ee WD NY

~y NR VY NH N KN NY KY N F-* F FX YF FP FO SEeESElUmUlUlUML
eo TD AO nN ek WUD lUcOlUlUlUCOClUDOUGAN ONO ON

 

Case 3:18-cv-00562-MMD-CLB Document55 Filed 11/26/19 Page 4 of 6

C. Reasons the remaining discovery was not completed within the time limits set
by the discovery plan.
1. Brief background of the litigation.

As outlined above, the parties have cooperated in discovery and timely moved it forward.
The current request is the result of a good faith dispute regarding the appropriate scope of the
30(b)(6) deponent. Plaintiff requested the depositions of Defendant’s Fed. R. Civ. P. 30(b)(6)
corporate representative, and Defendant’s two employees who were responsible for handling
Plaintiff's claim. Defendant agreed to produce the two employees responsible for handling the
claim, but objected to the scope of the topics for the Fed. R. Civ. P. 30(b)(6) deponent. The
parties had a telephonic meet and confer regarding the scope of the topics for Defendant’s 30(b)(6)
deposition, and Plaintiff served an amended Fed. R. Civ. P. 30(b)(6) notice for Defendant on May
23, 2019. On June 19, 2019, Defendant sent correspondence to Plaintiff raising objections to
Plaintiff's amended Fed. R. Civ. P. 30(b)(6) deposition notice for Plaintiff. Plaintiff responded to
Defendant’s letter on July 9, 2019. After that, Plaintiff and Defendant’s counsel then spoke on the
telephone on July 23, 2019, and Defendant requested Plaintiff withdraw the majority of Plaintiff's
Fed. R.Civ. P. 30(b)(6) deposition topics. Plaintiff declined Defendant’s request and re-served the
amended Fed. R. Civ. P. 30(b)(6) for Defendant’s deposition and deposition notices for
Defendant’s two claims handlers, Kirby Porter and Jacob Bristow.

2. Defendant filed a motion for protective order regarding Defendant’s
deposition pursuant to Fed. R. Civ. P. 30(b)(6).

On August 16, 2019, Defendant filed a motion for protective order seeking to limit the
scope of Plaintiff's Fed. R. Civ. P. 30(b)(6) deposition of Defendant. Because Defendant’s motion
would not be heard before the discovery cutoff at that time, the parties submitted a stipulation and
order to continue the discovery cutoff (second request) to November 27, 2019. Plaintiff filed a
response to Defendant’s motion on August 29, 2019, and Defendant filed a reply on September 5,
2019. Magistrate Judge Baldwin heard Defendant’s motion on October 24, 2019. On October 29,
2019, the court issued an order granting in part and denying in part Defendant’s motion for

///

4839-6757-2398.1 4

 

 
LEWIS
BRISBOIS

BISGAARD
& SMH LP

ATTORNEYS AT LAW

Co f6e SI DH Wn Fs OH NH =

ny NR NY NY NY N NY NV Ne §-* FF FF FX Fe FrOOO)REeEllULeSlULEhClUMS
oC DA vA & — NY = CS CO PBA BDA a F&F WO YF &

 

 

Case 3:18-cv-00562-MMD-CLB Document 55 Filed 11/26/19 Page 5 of 6

protective order. On November 12, 2019, Defendant filed an objection to Magistrate Judge
Baldwin’s ruling.
3. The parties seek to stay discovery pending a decision on Defendant’s
objection.

After Magistrate Judge Baldwin ruled on Defendant’s motion for protective order,
Plaintiff, again, sought Defendant and counsel’s availability for Defendant’s deposition as the
filing of an objection to a Magistrate Judge’s ruling does not automatically stay discovery.
Defendant initially disputed Plaintiffs position, but counsel conferred on the telephone on
November 18, 2019, and agreed that Defendant must file a motion to stay discovery while
Defendant’s objection is pending.

In good faith and in an attempt to avoid additional motion practice regarding discovery, the
parties hereby stipulate and agree to stay discovery pending the court’s ruling on Defendant’s
November 12, 2019, objection to the Court’s October 29, 2019, order on Defendant’s Motion for
Protective Order. The parties further stipulate and agree that the parties shall have 90 days from
the date the court issues a ruling on Defendant’s objection to the court’s October 29, 2019, order
regarding Defendant’s Motion for Protective Order, to complete all remaining depositions, as
follows:

The parties agree that within 14 days of the court issuing a ruling on Defendant’s
objection, Defendant will provide dates for the deposition of Defendant’s Rule 30(b)(6)
representative (subject to the Court’s ruling on Defendant’s objection), and for the depositions of
Defendant’s two claims handlers, Jacob Bristow and Kirby Porter, all to take place within a
reasonable time of the court’s ruling on Defendant’s objection and at a mutually agreeable
location. The parties further agree that Plaintiff will be permitted to depose Defendant pursuant to
Fed. R. Civ. P. 30(b)(6) before deposing Mr. Bristow and Mr. Porter

The parties further stipulate and agree that Plaintiff will provide deposition dates for
Defendant to take Plaintiff's deposition, and the parties further agree that Defendant shall take
Plaintiff's deposition only after (i) Defendant’s corporate representative has appeared for its

//1

4839-6757-2398. | 5

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

=> Gwe WN

eo Ce SN Nn NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cv-00562-MMD-CLB Document55 Filed 11/26/19 Page 6 of 6

deposition pursuant to Fed. R. Civ. P. 30(b)(6) (and subject to the court’s ruling on Defendant’s
objection), and (ii) after Defendant’s two claims handlers have appeared for their depositions.

The parties further stipulate and agree that the parties may depose expert witnesses once
the court rules on Defendant’s objection and the stay lifted.

The parties further stipulate and agree that notwithstanding the terms of this stipulation to
stay discovery, Plaintiff may continue to move forward with his Fed. R. Civ. P. 45 subpoena and
deposition of Defendant’s pre-litigation inspector, Matthew Siebrandt.

Although this stipulation does not comply with the deadline set forth in LR 26-4, the
parties assert that good causes exists because of the parties’ attempts to resolve discovery issues
without resort to the Court.

Dated November 26, 2019
LEWIS BRISBOIS BISGAARD & SMITH

 

 

ADAM SMITH LAW LLP

/s/ Craig A. Henderson /s/ Priscilla L. O’Briant
Adam D. Smith, Esq. Robert W. Freeman, Esq.
Nevada Bar No. 9690 Nevada Bar No. 3062
Craig A. Henderson, Esq. Priscilla L. O’Briant, Esq.
Nevada Bar No. 10077 Nevada Bar No. 10171

2340 Paseo Del Prado, Suite D203 .
Las Vegas, Nevada 89102 6385 S. Rainbow Blvd., Ste. 600

Attorneys for Plaintiff Las Vegas, Nevada 89118
Attorneys for Defendant

IT IS SO ORDERED:

 

UnitedStates Magistrate Judge

DATED: LAYZAT

4839-6757-2398. | 6

 

 
